109 U.S. 618 (1883)
SWEENEY
v.
UNITED STATES.
Supreme Court of United States.
Submitted November 13th, 1883.
Decided December 17th, 1883.
APPEAL FROM THE COURT OF CLAIMS.
*620 Mr. Thomas W. Bartley and Mr. Milton I. Southard for appellant.
Mr. Assistant Attorney-General Maury for United States.
MR. CHIEF JUSTICE WAITE delivered the opinion of the court.
This judgment is affirmed on the authority of Kihlberg v. United States, 97 U.S. 398. It was provided in the contract that payment for the wall was not to be made until some officer of the army, civil engineer, or other agent, to be designated by the United States, had certified, after inspection, "that it was in all respects as contracted for." The officer of the army designated under this authority expressly refused to give the necessary certificate, on the ground that neither the material nor the workmanship were such as the contract required. The court below found that there was neither fraud, nor such gross mistake as would necessarily imply bad faith, nor any failure to exercise an honest judgment on the part of the officer in making his inspections. The appellant was notified of the defective character of the material, and that it would not be accepted, before he put it into the wall, and after he had completed his work the wall which he constructed was taken down by order of the quartermaster-general and a new one made of other material built in its place.
Judgment affirmed.